Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claim 46 in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations: 1- “means for determining channel state information …” and 2- “means for transmitting the channel state information”, and in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 10-13, 16, 17, 19, 25-28, 31, 32, 34, 40-43, 46, 47, 49 and 55-58 are rejected under 35 U.S.C. 102a1 as being anticipated by Yen et al. US 2017/0048037 A1.
Claims 1, 16, 31 and 46:
Yen discloses a method of wireless communication performed by a user equipment (UE), comprising: determining channel state information for a communication link (See para 78 and fig. 9, “In step S902, the UE may perform a measurement of a specific subband to derive the CSI”. Also see paras 51, 77 and 79 and figs. 8/10), wherein the channel state information is based at least in part on a linear combination associated with a plurality of beams of the communication link (See para 77 and fig. 8, “the different CSI-RS ports may also be assigned in beam groups to be transmitted in a subband-wise arrangement”. Also see paras 51, 78-79 and figs. 9-10), wherein a first set of beams used for a first subband, of a plurality of subbands of the communication link, is different than a second set of beams used for a second subband of the plurality of subbands (See para 77 and fig. 8, “the different CSI-RS ports may also be assigned in beam groups to be transmitted in a subband-wise arrangement”. Also see paras 51, 78-79 and figs. 9-10. See para 63, first and second plurality of beams), and 
wherein the plurality of beams includes the first set of beams and the second set of beams (See para 77 and fig. 8, “the different CSI-RS ports may also be assigned in beam groups to be transmitted in a subband-wise arrangement”. Also see paras 78-79 and figs. 9-10); and transmitting the channel state information (See fig. 9 step 904, CSI information to the eNB).
With regards to claim 16, a memory; and one or more processors operatively coupled to the memory, the memory and the one or more processors (See para 66 and fig. 3B, processing unit and storage medium).
With regards to claim 31, a non-transitory computer-readable medium storing one or more instructions for wireless communication (See para 66, storing programing codes).
Claims 2, 17, 32 and 47:
Yen discloses that the plurality of beams includes greater than 4 beams (See fig. 8, more than 4 beams).
Claims 4, 19, 34 and 49:
Yen discloses a quantity of beams in the first set of beams is equal to a quantity of beams in the second set of beams (See para 70 and fig. 4B, “as shown in FIG. 4B which shows that Q=4 beam groups with each beam group having L beams are arranged in adjacent frequencies among each other”).
Claims 10, 25, 40 and 55:
Yen discloses that the plurality of beams is selected from a set of ports that includes more than 32 possible ports (See para 12, “the CSI-RS ports may exceed 40 different CSI-RS ports”).
Claims 11, 26, 41 and 56:
Yen discloses that the channel state information explicitly identifies the first set of beams for the first subband and the second set of beams for the second subband (See para 75, utilizing beam group index (which is for a subband) in reporting CSI).
Claims 12, 27, 42 and 57:
Yen discloses that the channel state information explicitly identifies respective sets of beams for all subbands of the plurality of subbands (See para 75, utilizing beam group index (which is for a subband) in reporting CSI).
Claims 13, 28, 43 and 58:
Yen discloses when explicit identification of the first set of beams and the second set of beams is disabled, the channel state information is determined based at least in part on a linear combination configuration that uses a same set of beams, of the plurality of beams, for all subbands of the plurality of subbands (See para 74, “The first exemplary embodiment is to represent the beam selection information by a bitmap in which QL bits would represent multiple beams or a beam index in which log.sub.2(QL) bits would represent one beam”).

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 5, 9, 18, 20, 24, 33, 35, 39, 48, 50 and 54 are rejected under 35 U.S.C. 103 as being unpatentable over Yen et al. US 2017/0048037 A1 in view of Nilsson et al. US 2021/0067981 A1.
Claims 3, 18, 33 and 48:
Yen doesn’t disclose that the first set of beams and the second set of beams include at least one beam in common.
Nilsson discloses that the first set of beams and the second set of beams include at least one beam in common (See para 72 and fig. 7, “at least two of the beams in the first set of beams 420 cover one common beam in the second set of beams”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Yen with the teachings of Nilsson to improve the method disclosed by Yen by including the feature of at least one common beam between two sets. The motivation to combine would have been to allow the UE to measure the beam from a different resource set and determine the quality.

Claims 5, 20, 35 and 50:
Yen doesn’t disclose a quantity of beams in the first set of beams is a different quantity than a quantity of beams in the second set of beams.
Nilsson discloses a quantity of beams in the first set of beams is a different quantity than a quantity of beams in the second set of beams (See abstract, “There are fewer beams in the first set of beams than in the second set of beams”. Fig. 7, sets of beams with different quantities). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Yen with the teachings of Nilsson to improve the method disclosed by Yen by including the feature of different quantity of beams between two sets. The motivation to combine would have been to allow the UE to measure the beam from a different resource set and determine the quality.

Claims 9, 24, 39 and 54:
Yen discloses that the first set of beams is associated with a different number of beams than the second set of beams.
Nilsson discloses that the first set of beams is associated with a different number of beams than the second set of beams (See abstract, “There are fewer beams in the first set of beams than in the second set of beams”. Fig. 7, sets of beams with different quantities).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Yen with the teachings of Nilsson to improve the method disclosed by Yen by including the feature of different number of beams between two sets. The motivation to combine would have been to allow the UE to measure the beam from a different resource set and determine the quality.

Claims 6-8, 14, 15, 21-23, 29, 30, 36-38, 44, 45, 51-53 and 59-60 are rejected under 35 U.S.C. 103 as being unpatentable over Yen et al. US 2017/0048037 A1 in view of Rahman et al. US 2018/0145737 A1
Claims 6, 21, 36 and 51:
Yen doesn’t disclose that the channel state information is based at least in part on a plurality of amplitude scaling values that are subband-specific and specific to beams, polarizations, and layers.
Rahman discloses that the channel state information is based at least in part on a plurality of amplitude scaling values that are subband-specific and specific to beams, polarizations, and layers (See para 184, “each amplitude scaling is independently, selected for each beam, polarization, and layer; a UE is configured to report wideband amplitude with … subband amplitude”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Yen with the teachings of Rahman to improve the method disclosed by Yen by including the feature of amplitude scaling specific to subband, beam, polarization and layers. The motivation to combine would have been to avoid interference.

Claims 7, 22, 37 and 52: 
Yen doesn’t disclose a particular amplitude scaling value indicates that a corresponding beam, of the plurality of beams, is not used with regard to a corresponding subband of the plurality of subbands.
Rahman discloses a particular amplitude scaling value indicates that a corresponding beam, of the plurality of beams, is not used with regard to a corresponding subband of the plurality of subbands (See para 184, ““each amplitude scaling is independently, selected for each beam, polarization, and layer; a UE is configured to report wideband amplitude with … subband amplitude; the wideband amplitude codebook is …   √0.0156, 0”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Yen with the teachings of Rahman to improve the method disclosed by Yen by including the feature of value which indicates beam is not in use. The motivation to combine would have been to avoid interference.

Claims 8, 23, 38 and 53:
Yen doesn’t disclose that the particular amplitude scaling value is zero.
Rahman discloses that the particular amplitude scaling value is zero (See para 184, ““each amplitude scaling is independently, selected for each beam, polarization, and layer; a UE is configured to report wideband amplitude with … subband amplitude; the wideband amplitude codebook is …   √0.0156, 0)”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Yen with the teachings of Rahman to improve the method disclosed by Yen by including the feature of amplitude value of zero. The motivation to combine would have been to avoid interference.

Claims 14, 29, 44 and 59:
Yen doesn’t disclose that the channel state information is based at least in part on a plurality of amplitude scaling values that are wideband-specific and specific to beams, polarizations, and layers.
Rahman discloses that the channel state information is based at least in part on a plurality of amplitude scaling values that are wideband-specific and specific to beams, polarizations, and layers (See para 184, ““each amplitude scaling is independently, selected for each beam, polarization, and layer; a UE is configured to report wideband amplitude with or without subband amplitude; the wideband amplitude codebook is …”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Yen with the teachings of Rahman to improve the method disclosed by Yen by including the feature of amplitude scaling specific to wideband, beam, polarization and layers. The motivation to combine would have been to avoid interference.

Claims 15, 30, 45 and 60:
Yen doesn’t disclose a particular amplitude scaling value indicates that a corresponding beam, of the plurality of beams, is not used with regard to a corresponding subband of the plurality of subbands.
Rahman discloses that a particular amplitude scaling value indicates that a corresponding beam, of the plurality of beams, is not used with regard to a corresponding subband of the plurality of subbands (See para 184, ““each amplitude scaling is independently, selected for each beam, polarization, and layer; a UE is configured to report wideband amplitude with … subband amplitude; the wideband amplitude codebook is …   √0.0156, 0”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Yen with the teachings of Rahman to improve the method disclosed by Yen by including the feature of amplitude value indicating beam is not used. The motivation to combine would have been to avoid interference.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hope Simpson US 2021/0353251 A1 discloses applying an amplitude-scaling of zero to corresponding inactive pulses. Wu et al. US 2021/0328646 A1 discloses receiving a Channel State Information (CSI) feedback report from a terminal device based on a channel measurement of multiple subbands. Li et al. US 2018/0234148 a1 discloses a group of beams according to the long-term and short-term CSI.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASHIM S BHATTI whose telephone number is (571)270-7748. The examiner can normally be reached Mon-Fri 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HASHIM S. BHATTI
Primary Examiner
Art Unit 2472



/HASHIM S BHATTI/Primary Examiner, Art Unit 2472